Citation Nr: 1208454	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-05 259	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark F. Parise, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to September 1965.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for PTSD as new and material evidence had not been submitted and denied entitlement to service connection for depression and anxiety.

An informal hearing conference with a Decision Review Officer was conducted in November 2007 and a report of that conference has been associated with the Veteran's claim folder.

In his February 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  He subsequently withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2011).

In October 2008, the Board granted a motion by the Veterans of Foreign Wars of the United States to withdraw as the Veteran's representative.  The Board subsequently received a copy of a VA Form 21-22a, appointing the Veteran's current representative.

In March 2010, the Board granted the Veteran's petition to reopen the claim for service connection for a psychiatric disability and remanded the underlying claim for further development.

In October 2011, the Board remanded the case in order to provide with Veteran with a hearing before a Veterans Law Judge with his new representative, the attorney noted on the front page of this decision; however, in a statement dated in October 2011, the Veteran's private attorney indicated that a hearing was no longer needed.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (e).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board remanded this case in March 2010, in part, for the AOJ to contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency to attempt to obtain credible supporting evidence of the stressors reported by the Veteran.  

As one of his stressors, the Veteran had reported a mid-air collision at Whiting Field in Florida while he was stationed there sometime in 1960-1961; and that he was sent to retrieve the bodies of the men who were killed in the accident.  In the September 2010 supplemental statement of the case, the RO noted that research had confirmed this incident.  The claims file does not include the research and the Board's research suggests that there were a number of mid-air collisions, at Whiting Field, but that they occurred at times when the Veteran was not at that location.  

The Veteran has also reported stressors while serving on the U.S.S. Constellation, there was one fellow service member who was killed in action and one who was taken prisoner of war.  The Veteran's representative has provided information which reflects that, in August 1964, the U.S.S. Constellation lost a plane whose pilot was the first Navy pilot to be killed in Vietnam and another service member who was the first Navy prisoner of war.  The Veteran's service personnel records reflect that he served with Attack Squadron 146, which was stationed on the U.S.S. Constellation at that time.  As such, it appears that this stressor has been confirmed.  

The Veteran was provided with a VA examination in July 2010 to determine whether the Veteran had a diagnosis of PTSD which is related to his active duty.  The examiner provided the diagnoses of alcohol dependence, in early full remission per the Veteran's report, and personality disorder, not otherwise specified, with antisocial personality traits.  She noted, however, that any other diagnosis could not be determined without resort to mere speculation, given the issues with regard to the Veteran's credibility that she discussed in detail in the examination report.  

The United States Court of Appeals for Veterans Claims (Court) has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this case, the examiner found that the any diagnoses other than alcohol dependence and a personality disorder were not possible without resort to mere speculation.  However, in rendering her opinion, she did not discuss whether additional information would have helped her make any additional diagnoses and did not indicate whether the inability to provide the opinion was based on the limits of medical knowledge.  Id.  

In addition, the Veteran's representative submitted the May 2011 report of a detailed examination in which the examiner diagnosed PTSD based on in service stressors.  Examples of these stressors included seeing the severing of service members legs on the U.S.S. Constellation, but the record indicates this event took place prior to the time the Veteran served on that ship; the mid-air collision at Whiting Field and having to retrieve the bodies from that collision; and being confronted by the loss of two pilots at the start of the Vietnam War (the stressor that was apparently confirmed).  The VA examiner did not have an opportunity to consider the May 2011 report or the evidence of a confirmed stressor furnished by the Veteran's representative. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should associate with the claims folder any supporting evidence of the mid air collision reported by the Veteran in 1960-1961 at Whiting field in Florida and the Veteran's involvement in retrieving bodies from that collision.  

If evidence is not otherwise available, contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency to verify the reported mid-air collision.  If additional information is needed to complete this request, the Veteran should be advised of the specific information needed.

2.  Following completion of the above development, the AOJ should forward the Veteran's claims file to the VA examiner who provided the July 2010 examination.  

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the addendum.  

If an examination is necessary, it should be conducted by a psychologist or psychiatrist.  All indicated diagnostic testing should be performed.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric condition had its onset in service or is otherwise related to a disease or injury in active duty service.  

The examiner should note the treatment the Veteran received in service, his reports of a continuity of depressive symptoms following service, and of stressors.  

The examiner should note whether the inability to provide additional diagnoses on the July 2010 examination was the result of the need for additional information or was based on the limits of medical knowledge.

The examiner should note the May 2011 opinion, and comment on whether this evidence or the evidence of a confirmed stressor alters in any way the conclusions reached in the July 2010 examination.  

If PTSD is now diagnosed the examiner should identify the stressor that supports the diagnosis and whether the supporting stressors included a fear of hostile military action.  

The examiner should provide a rationale for this opinion.

If the July 2010 examiner is not available, the AOJ should afford the Veteran a new VA psychiatric examination, in order to determine the current psychiatric diagnoses and their relationship to service.  

3.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


